         Case 1:20-cv-03032-SAB         ECF No. 1     filed 03/18/20    PageID.1 Page 1 of 13



1

2

3

4

5

6

7

8                                 UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF WASHINGTON
10

11
     P.B. A MINOR CHILD BY AND THROUGH Case No.
12
     HIS PARENTS
13                                                    COMPLAINT FOR DECLARATORY
     T.B. AND L.B.                                    RELIEF, DAMAGES, ATTORNEY’S FEES,
14
                                                      AND COSTS
                     PLAINTIFFS,
15

16           vs.

17   THORP SCHOOL DISTRICT

18                   DEFENDANT
19

20                                        I. INTRODUCTION

21   1. P.B. is a student with a disability who attended the Thorp School District as a kindergarten
22
        student in the fall of 2018. The Parents did not believe he was receiving an appropriate
23
        evaluation or an appropriate education in the Thorp School District and they believed the
24

25
        Student’s teacher was physically abusing him. After multiple attempts to resolve the

26      problems, the Parents removed the Student from school and subsequently filed for a due

27      process hearing.
28
                                                                            Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 1 of 13                                                            Attorney at Law
                                                                                   th
                                                                          2223 112 Avenue NE Suite 202
                                                                              Bellevue, Washington 98004
                                                                                            206-542-7234
         Case 1:20-cv-03032-SAB         ECF No. 1      filed 03/18/20    PageID.2 Page 2 of 13



1    2. Parents of a student with a disability have a right under the IDEA and Washington state law
2
        to request an impartial hearing to resolve disputes about any matter related to the
3
        identification, evaluation, educational placement, or the provision of a free appropriate public
4
        education to the student. 20 U.S.C. § 1415(b)(6); 34 C.F.R. § 300.507(a), and WAC 392-
5

6       172A-05080. In Washington, IDEA hearings are conducted by the Office of Administrative

7       Hearings on behalf of the Office of the Superintendent of Public Instruction (OSPI), or the
8
        State Education Agency.
9
     3. The Parents filed for a due process hearing on May 30, 2019, as per the above state and
10
        federal laws and regulations, in order to show that the evaluation, the program, and the
11

12      environment the District had offered was not appropriate and denied the Student a free,

13      appropriate, public education (“FAPE”).
14
     4. A due process hearing was held before an administrative law judge in September of 2019.
15
        The administrative law judge ruled partially for the Parents and partially for the school
16
        district in a decision dated December 21, 2019.
17

18   5. For the parts of the decision the administrative law judge ruled for the District, including how

19      she determined the remedies for the Parents, the Parents believe those rulings contain
20
        substantial errors of law and fact. The legal errors are fundamental and include both the
21
        failure to apply and/or the misapplication of central requirements of the IDEA.
22
     6. Parents are appealing parts of the decision of the administrative law judge, as detailed infra.
23

24      Under the IDEA, a complaint may be brought in a district court of the United States without

25      regard to the amount in controversy. 20 U.S.C. § 1415(i)(2)(A), 34 C.F.R. § 300.516, and
26
        WAC 392-172A-05115. OSPI provides the court with the records of the administrative
27
        proceedings and the court hears additional evidence at the request of a party. 20 U.S.C. §
28
                                                                             Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 2 of 13                                                             Attorney at Law
                                                                                    th
                                                                           2223 112 Avenue NE Suite 202
                                                                               Bellevue, Washington 98004
                                                                                             206-542-7234
         Case 1:20-cv-03032-SAB         ECF No. 1         filed 03/18/20   PageID.3 Page 3 of 13



1       1415(i)(2)(C)(i) & (ii), 34 C.F.R. § 300.516(c)(1) & (2), and WAC 392-172A-05115(3)(a) &
2
        (b).
3

4

5
                                           II.          JURISDICTION

6    7. This action arises under the Individuals with Disabilities Education Act, 20 U.S.C. §§1400 et

7       seq (IDEA) and the regulations adopted there under.
8
     8. The Plaintiffs are appealing from a final order from an administrative law judge dated
9
        December 21, 2019 and as such have exhausted all administrative remedies and may appeal
10

11
        to this Court pursuant to 20 U.S.C. §1415(i)(2) and W.A.C. 392-172A-05115.

12

13                                               III.    VENUE
14

15
     9. All acts and omissions at issue occurred or failed to occur in the Eastern District of

16      Washington in Kittitas County. As such venue is proper for this Court.

17

18
                                                 IV.      PARTIES
19

20   10. P.B. (hereafter “Student”) is a seven year old student who resides with his parents in the

21      geographical boundaries of the Thorp School District in Kittitas County.
22
     11. T.B. (hereafter “Father” or “Parent” or collectively with Mother as “Parents”) is the
23
        Student’s father and he resides in Thorp Washington within the geographic boundaries of the
24
        Thorp School District in Kittitas County.
25

26

27

28
                                                                              Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 3 of 13                                                              Attorney at Law
                                                                                     th
                                                                            2223 112 Avenue NE Suite 202
                                                                                Bellevue, Washington 98004
                                                                                              206-542-7234
         Case 1:20-cv-03032-SAB            ECF No. 1    filed 03/18/20   PageID.4 Page 4 of 13



1    12. L.B. (hereafter “Mother” or “Parent” or collectively with Father as “Parents”) is the
2
        Student’s mother and she resides in Thorp Washington within the geographic boundaries of
3
        the Thorp School District in Kittitas County.
4
     13. Defendant Thorp School District is a school district in the State of Washington, in Kittitas
5

6       County, and is fully accredited as a provider of educational services and is thereby

7       responsible for providing appropriate services to qualified special education students
8
        pursuant to R.C.W. 28A.155.090 and W.A.C. 392-172-030.
9

10
                                      V.      FACTUAL ALLEGATIONS
11

12   14. Student qualified for special education services under the category of Communication

13      Disorder in the Ellensburg School District when he was in a preschool program in Kittitas
14
        County. For the 2016-2017 and the 2017-2018 school years, the Student received speech and
15
        language services in his preschool program from a speech and language pathologist from the
16
        Ellensburg School District.
17

18   15. The Student’s last IEP was written by the Ellensburg School District in March of 2018 and

19      provided the Student with speech and language services.
20
     16. In April of 2018 the Student was diagnosed with Autism Spectrum Disorder by a private
21
        provider.
22
     17. On June 4, 2018 the Parents met with the Student’s preschool teacher and staff along with
23

24      special education staff from the Ellensburg School District. No one from the Thorp School

25      District attended despite being invited. The purpose of the meeting was to review the
26
        Student’s program in the preschool program and to discuss the transfer of services of the
27
        Student to the Thorp School District as he would be attending there in the fall. At that
28
                                                                             Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 4 of 13                                                             Attorney at Law
                                                                                    th
                                                                           2223 112 Avenue NE Suite 202
                                                                               Bellevue, Washington 98004
                                                                                             206-542-7234
         Case 1:20-cv-03032-SAB          ECF No. 1      filed 03/18/20    PageID.5 Page 5 of 13



1       meeting it was determined the Student required a Re-Evaluation due to his recent diagnosis
2
        of Autism Spectrum Disorder. It was the opinion of the Ellensburg School District that this
3
        Re-Evaluation should be done by the Thorp School District as the Student would be
4
        attending there starting in September of 2018. This recommendation was given to staff in the
5

6       Thorp School District.

7    18. In June of 2018, the Mother met with Thorp School District staff to discuss the Student’s
8
        transition. The Mother communicated via text messages with the kindergarten teacher in the
9
        Thorp School District trying to arrange a meeting with her.
10
     19. The Mother, with the Student, met with the Thorp School District’s kindergarten teacher Ms.
11

12      Green on June 21, 2018 in Ms. Green’s classroom. The purpose of the meeting was for the

13      Mother to explain to Ms. Green the Student’s diagnosis and his school challenges.
14
     20. In June of 2018, the Ellensburg School District transferred the Student’s entire file to the
15
        Thorp School District.
16
     21. On September 7, 2018 the Mother with the Student and the Student’s grandmother met with
17

18      Ms. Green again. At that meeting the Mother filled out a questionnaire and discussed with

19      Ms. Green the Student’s disability, how it impacted him in a school setting, and asked Ms.
20
        Green to talk with the preschool teacher about how best to work with the Student.
21
     22. At the September 7, 2018 meeting, a special education staff person for the Thorp School
22
        District came into Ms. Green’s room during their meeting and handed the Mother paperwork
23

24      to sign. Before that special education staff person left, they discussed the Student’s new

25      diagnosis of autism and the Mother’s request for a full evaluation. The form was to give
26
        permission for the Thorp School District to evaluate the Student. The form was blank. The
27
        Mother asked Ms. Green for help filling it out and Ms. Green told her to just sign it and
28
                                                                              Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 5 of 13                                                              Attorney at Law
                                                                                     th
                                                                            2223 112 Avenue NE Suite 202
                                                                                Bellevue, Washington 98004
                                                                                              206-542-7234
         Case 1:20-cv-03032-SAB          ECF No. 1     filed 03/18/20    PageID.6 Page 6 of 13



1       District staff would fill it out. The Mother repeated that she wanted a full evaluation for the
2
        Student and wanted to know how to put that on the form, but Ms. Green told her to just sign
3
        the form, which the Mother did.
4
     23. The Mother asked Ms. Green to contact the Student’s preschool teacher to get information on
5

6       the Student’s disabilities and how to best work with him. The Mother offered to give Ms.

7       Green multiple ways to contact the preschool teacher. Ms. Green declined and never
8
        communicated with the Student’s preschool teacher. No one from the Thorp School District
9
        ever spoke to the Student’s preschool teacher.
10
     24. The next time the Parents saw this form was when it was given to them after a request for all
11

12      the Student’s records as preparation for the due process hearing. That form was for

13      permission to conduct the evaluation of the Student and was now filled out, but only “OT”
14
        was checked despite the Parents asking for a full evaluation. That form was placed into
15
        evidence and Mel Blair, the Thorp School District’s special education director, testified she
16
        filled it out herself and back-dated it.
17

18   25. The Thorp School District proceeded with only an evaluation in the area of occupational

19      therapy (“OT”) and not the full evaluation the Parents requested. The Thorp School District
20
        never filled out any of the required IDEA paperwork that should have accompanied this
21
        evaluation: no Prior Written Notices and no explanation of what the District proposed to
22
        conduct. As no paperwork was filled out, the Parents believed, mistakenly, the District was
23

24      going to conduct the full evaluation they requested. With receipt of all of the Student’s

25      paperwork with the District, it was clear District staff never intended to conduct a full
26
        evaluation as requested.
27

28
                                                                             Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 6 of 13                                                             Attorney at Law
                                                                                    th
                                                                           2223 112 Avenue NE Suite 202
                                                                               Bellevue, Washington 98004
                                                                                             206-542-7234
         Case 1:20-cv-03032-SAB          ECF No. 1    filed 03/18/20   PageID.7 Page 7 of 13



1    26. Starting the week of September 17, 2018, the Mother observed Ms. Green aggressively
2
        dragging the Student down the hallway. The Mother observed Ms. Green aggressively
3
        dragging, grabbing, and forcing the Student to the ground on three separate occasions. The
4
        Student came home with bruises on his body, telling his Mother his teacher “hurted” him and
5

6       that he was afraid to go back to school. The Mother reported this to school staff who

7       reported it to Andrew Perkins.
8
     27. Parents called and sent multiple emails to Andrew Perkins, the Thorp School District
9
        principal and superintendent explaining what was happening and asking for him to intervene.
10
        Mr. Perkins defended Ms. Green, stating she was a “great teacher” and was “fair” to all
11

12      students. Mr. Perkins told the Parents what they described could not have happened and he

13      told them to resolve their problems with Ms. Green directly.
14
     28. After the first incident the Mother spoke on the phone with Ms. Green to discuss her
15
        treatment of the Student. Ms. Green told the Mother the Student did not have autism, that his
16
        behaviors were typical kindergarten misbehavior and he needed to be punished as she saw fit.
17

18   29. After the second incident of aggressive behavior by Ms. Green, the Mother met in person

19      with Ms. Green and a Thorp School District administrator. The Mother tried to explain that
20
        the behaviors school staff were seeing were symptoms of his autism spectrum diagnosis. At
21
        that meeting Ms. Green repeated her view that the Student did not have autism and needed to
22
        be punished for his misbehavior. Ms. Green also stated that the Student was “too smart” and
23

24      would not qualify for special education services.

25   30. As Ms. Green continued her aggressive treatment of the Student, the Mother sent multiple
26
        emails and made multiple phone calls trying to get Mr. Perkins to intervene, explaining she
27

28
                                                                           Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 7 of 13                                                           Attorney at Law
                                                                                  th
                                                                         2223 112 Avenue NE Suite 202
                                                                             Bellevue, Washington 98004
                                                                                           206-542-7234
         Case 1:20-cv-03032-SAB         ECF No. 1      filed 03/18/20    PageID.8 Page 8 of 13



1       could not resolve things with Ms. Green. The Mother sent multiple proposed dates for a
2
        meeting, but no meeting was ever confirmed.
3
     31. As the Thorp School District refused to meet with the Parents or resolve their concerns, the
4
        Parents removed the Student from school the first week of October 2018.
5

6    32. With the production of the Student’s special education records with the Thorp School

7       District, it was revealed that the Thorp School District did not provide the Student with his
8
        IEP speech and language services. During the four weeks the Student attended the Thorp
9
        School District he NEVER met with the speech and language pathologist and only met with
10
        the speech and language pathologist’s assistant once for a fifteen minute “meet and greet”.
11

12   33. No special education services were provided to the Student despite his significant behavior

13      problems in the school setting based in his autism diagnosis. Ms. Green testified the Student
14
        ran away from her and had multiple behavior problems daily in her program.
15
     34. No accommodations were provided to the Student despite his significant behavior problems
16
        in the school setting based in his autism diagnosis.
17

18   35. The Parents obtained private services for the Student and a private evaluation by a clinical

19      psychologist. The Parents presented evidence in the due process hearing that the Student’s
20
        problem behaviors were symptomatic of his autism spectrum diagnosis and that Ms. Green’s
21
        aggressive handling of the Student significantly impacted his autism spectrum disorder and
22
        mental health.
23

24   36. Dr. Steven Tutty, the clinical psychologist who evaluated the Student testified as to why

25      occupational services would be insufficient to provide the Student with an appropriate
26
        education. Dr. Tutty explained in testimony the significant special education services the
27

28
                                                                             Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 8 of 13                                                             Attorney at Law
                                                                                    th
                                                                           2223 112 Avenue NE Suite 202
                                                                               Bellevue, Washington 98004
                                                                                             206-542-7234
         Case 1:20-cv-03032-SAB         ECF No. 1     filed 03/18/20     PageID.9 Page 9 of 13



1       Student required that included therapeutic services based on the recommendations and
2
        testimony of the Student’s other private providers.
3
     37. At the due process hearing, Andrew Perkins testified he reviewed videos of all the incidents
4
        on all the dates the Parents told him Ms. Green had hurt the Student. Mr. Perkins testified he
5

6       saved one video and had the others erased after he viewed them. When the videos were

7       requested through discovery before the due process hearing, only one video was produced for
8
        one date the Parents complained about. The Parents were told that was the only video. With
9
        Andrew Perkin’s testimony it became clear the other videos existed, but were erased at the
10
        direction of Mr. Perkins.
11

12   38. After the due process hearing, community members heard about the issues raised in the

13      hearing and approached the Parents. Community members told the Parents there had been
14
        multiple complaints about Ms. Green being inappropriately aggressive with other students
15
        through the years and there were letters in her teacher’s file documenting this. The Parents,
16
        through counsel, had received Ms. Green’s teacher file before the hearing and nothing was in
17

18      the file they were given. Upon learning this after the due process hearing, the Parents,

19      through counsel, asked again specifically for such letters and one letter was eventually
20
        produced, but that was all.
21
     39. The administrative law judge, Judge Diederich, ruled for the Parents on some issues and for
22
        the District on other issues.
23

24   40. Judge Diederich ruled the District denied the Student a free, appropriate public education

25      (“FAPE”) and deprived him of an educational benefit when it failed to provide to him his IEP
26
        services, when it failed to provide to the Parents informed consent for the evaluation it
27
        proposed to conduct, and when it failed to provide to the Parents any Prior Written Notice
28
                                                                             Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 9 of 13                                                             Attorney at Law
                                                                                    th
                                                                           2223 112 Avenue NE Suite 202
                                                                               Bellevue, Washington 98004
                                                                                             206-542-7234
          Case 1:20-cv-03032-SAB           ECF No. 1     filed 03/18/20     PageID.10 Page 10 of 13



1          about the evaluation which thereby failed to allow the Parents meaningful participation in the
2
           evaluation
3
     41. Judge Diederich did not rule on whether the District denied the Student a FAPE when it
4
           failed to provide behavioral services to the Student or any other supports or services, or
5

6          accommodations, based on his disability. The Parents appeal this ruling.

7    42. Judge Diederich ruled the District did not deny the Student a FAPE when it only conducted
8
           an evaluation in the area of occupational therapy instead of the full evaluation the Parents
9
           requested. The Parents appeal this ruling.
10
     43. Judge Diederich ruled Ms. Green’s aggressive behavior did not deny the Student a FAPE.
11

12         Judge Diederich based this ruling on her finding that “others” who witnessed the incidents

13         did not believe Ms. Green was behaving inappropriately. The Parents appeal this ruling.
14
     44. Regarding the Parents’ requested remedies, Judge Diederich only granted to the Parents
15
           compensatory speech and language services despite concluding there were significant denials
16
           of a FAPE to the Student. The Parents are appealing how remedies were determined.
17

18   45. As the Parents prevailed on a number of significant issues that denied the Student a FAPE

19         and deprived him of an appropriate education, the Parents are requesting their attorney’s fees
20
           and costs for the due process hearing and for bringing this action to collect those fees. If the
21
           Court rules for the Parent, overturning any of the administrative law judge’s rulings, then the
22
           Parents, as prevailing parties in their appeal to this Court, would be entitled to their fees and
23

24         costs for this entire action.

25

26
                                           VI.    CLAIMS FOR RELIEF
27
     I.      Denial of Special Education Rights Under Federal and State Law
28
                                                                                 Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 10 of 13                                                                Attorney at Law
                                                                                        th
                                                                               2223 112 Avenue NE Suite 202
                                                                                   Bellevue, Washington 98004
                                                                                                 206-542-7234
          Case 1:20-cv-03032-SAB          ECF No. 1      filed 03/18/20    PageID.11 Page 11 of 13



1    1. The factual allegations set forth in paragraphs 14 through 45 above are hereby alleged and
2
           incorporated by reference.
3
     2. The Individuals with Disabilities Education Act (IDEA), 20 U.S.J. §1400 et seq, requires that
4
           school districts provide students with a free, appropriate, public education including special
5

6          education and related services.

7    3. Washington state law requires school districts within the state provide to all eligible students
8
           between the age of three and twenty-one, within their boundaries, a free, appropriate, public
9
           education. W.A.C. 392-172-030. A school district in the state of Washington has an
10
           obligation to provide appropriate educational services to meet the needs of a student who has
11

12         a disability separate and apart from its obligation to provide a free appropriate public

13         education under federal law. W.A.C. 392-172-020(2).
14
     4. Thorp School District through its administrators, agents, and employees, violated state and
15
           federal law by not providing Student with a Free Appropriate Public Education for the 2018-
16
           2019 school year, as well as the school years through this Court’s final decision.
17

18   5. Thorp School District through its administrators, agents, and employees, violated state and

19         federal law by not providing Parents their rights to fully participate in their child’s education
20
           and thereby denied the Student a Free Appropriate Public Education for the 2018-2019
21
           school year, as well as the school years through this Court’s final decision.
22

23

24
                                             VII. Prayer for Relief

25
     WHEREFORE, based on the denials and violations enumerated above, the Plaintiffs on behalf
26
     of their disabled son seek the following relief:
27
     1.    That the Court take and retain jurisdiction over this matter until all orders are completed.
28
                                                                                 Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 11 of 13                                                                Attorney at Law
                                                                                        th
                                                                               2223 112 Avenue NE Suite 202
                                                                                   Bellevue, Washington 98004
                                                                                                 206-542-7234
          Case 1:20-cv-03032-SAB        ECF No. 1      filed 03/18/20    PageID.12 Page 12 of 13



1    2.    That the Court declare that the Defendant violated the procedural and substantive provisions
2
              of the IDEA under state and federal law and failed to provide the Student with a free,
3
              appropriate, public education (FAPE) for the 2018-2019 school year as well as the school
4
              years through this Court’s final decision.
5

6    3.    That the Court overturn the decision of the administrative law judge when she ruled that the

7             District’s evaluation for only occupational therapy was appropriate, that the District did
8
              not deny the Student a FAPE due to their teacher’s overly aggressive treatment, and that
9
              the District did not deny the Student a FAPE when it failed to provide any special
10
              education services or supports or any accommodations as needed due to the impact of his
11

12            autism diagnosis on his ability to benefit from his education. Further that the Court

13            overturn the decision of the administrative law judge denying the Parents their remedies.
14
     4. Based on these denials and violations, a finding by the Court that the appropriate program
15
           for Student for the 2018-2019 school year, and school years moving forward, was a
16
           placement at Gersh Academy with appropriate services and supports, along with living
17

18         expenses for the Mother and the Student near Gersh Academy.

19   5. Based on these denials and violations, the Court order the Defendant to provide the Student
20
           speech and language services through a private provider.
21
     6. Based on these denials and violations, the Court order the Defendant to conduct an IEP
22
           meeting within 30 days to include the Parents, teachers and administrators from the Gersh
23

24         Academy, and appropriate District staff as IEP members for the purpose of developing an

25         IEP for the Student that places him at Gersh Academy and that includes appropriate living
26
           expenses for the Parent and the Student.
27

28
                                                                               Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 12 of 13                                                              Attorney at Law
                                                                                      th
                                                                             2223 112 Avenue NE Suite 202
                                                                                 Bellevue, Washington 98004
                                                                                               206-542-7234
       Case 1:20-cv-03032-SAB          ECF No. 1      filed 03/18/20   PageID.13 Page 13 of 13



1    7. Based on these denials and violations, the Court determine the Plaintiffs to be prevailing
2
         parties to this action and the underlying due process hearing and order reimbursement of all
3
         attorney’s fees and costs related to pursuing both actions.
4
     8. Any and all other relief as the Court may deem just and equitable.
5

6

7                                                     Dated this 18th day of March, 2020

8                                                                      /s/Jeannette A. Cohen
                                                                       Jeannette A. Cohen M.Ed. J.D.
9                                                                      Attorney at Law
                                                                       WSBA # 33052
10
                                                                       2223 112th Ave NE Suite 202
11                                                                     Bellevue, Washington 98177
                                                                       206-542-7234
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                            Jeannette A. Cohen M.Ed. J.D.
      Complaint - Page 13 of 13                                                           Attorney at Law
                                                                                   th
                                                                          2223 112 Avenue NE Suite 202
                                                                              Bellevue, Washington 98004
                                                                                            206-542-7234
